                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

JULIE ROBINSON,                                      )
                                                     )
       Plaintiff,                                    )
                                                     )
       vs.                                           )         Case No:
                                                     )
WAWASEE COMMUNITY SCHOOL                             )
CORPORATION,                                         )
                                                     )
       Defendant.                                    )

                                        APPEARANCE

       To the Clerk of this Court and all parties of record:

       I, the below-signed, state that pursuant to N.D. Ind. L.R. 83.5 I have read and will abide
by the Local Rules of the U.S. District Court for the Northern District of Indiana, including
Appendix B: Standards for Professional Conduct within the Seventh Federal Judicial Circuit. I
declare under penalty of perjury that the foregoing is true and correct.

    Please enter my appearance as counsel in this case for WAWASEE COMMUNITY
SCHOOL CORPORATION.

                                                 HUNT SUEDHOFF KALAMAROS LLP

                                                By: /s/ Lyle R. Hardman
                                                    Lyle R. Hardman         #16056-49
                                                    205 W. Jefferson Blvd., Suite 300
                                                    P.O. Box 4156
                                                    South Bend, IN 46634-4156
                                                    Telephone: (574) 232-4801
                                                    Fax: (574) 232-9736
                                                    Email: lhardman@hsk-law.com
                                                    Attorney     for   Defendant,     Wawasee
                                                    Community School Corporation




                                                 1
                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on the 21st day of January, 2019, I electronically

filed the above and foregoing document with the Clerk of the Court using the CM/ECF system

which sent notification of such filing to the parties who are registered with the system.




                                                      /s/Lyle R. Hardman
                                                      Lyle R. Hardman          #16056-49




                                                 2
